Citation Nr: 1430835	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  09-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as emphysema and fibrosis. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In July 2012 the Board remanded this matter for additional development.  Such has been completed and this matter is returned to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative in a March 2013 brief, the examiner who conducted the August 2013 VA examination, the report of which was signed in October 2013, failed to comply with the Board's directives to obtain a detailed lay history of the Veteran's service and post service exposure.  Again it is noted that the Veteran's Military Occupation Specialty (MOS) of a Shore Party Man (basic engineer, construction and equipment Marine), coupled with the fact that he participated in multiple combat operations and the evidence of pulmonary fibrosis/interstitial lung disease plus emphysema, triggered the duty to provide an examination in this instance.  However a detailed lay history of such exposure was not of record, which necessitated the specific instructions to the examiner to obtain such history.  

The examiner's unfavorable opinion included a rationale that cigarette smoking has an interactive relationship with asbestos (the Veteran has a history of cigarette smoking), and indicated that there was a much higher incidence of lung cancer in persons who were exposed to asbestos and smoked (the Veteran does not have lung cancer).  It was added that pulmonary fibrosis many times is of unknown cause.  However, the possibility of an interaction between asbestos and smoking resulting in pathology has been raised.  Thus it is necessary to obtain clarifying opinion as to what if any role asbestos exposure might have played in the development of this particular Veteran's lung pathology.  

Finally, the Veteran's representative points out that the examiner was not a physician and that the July 2012 remand's wording suggested that this examination be conducted by a physician.  Thus on remand, care should be taken to ensure that re-examination and opinion is provided by a physician who specializes in pulmonary disorders.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA pulmonary examination to be conducted by a physician for the purpose of determining the etiology of any current chronic respiratory disorder. The claims folder must be made available to the physician for review of the case. A notation to the effect that this record review took place should be included in the report of the examiner.  The examiner should obtain a detailed lay history of service and post-service asbestos exposure from the Veteran, and if such history cannot be obtained, the examiner should explain why such history cannot be obtained.  All indicated testing should be conducted.  

Based on review of the claims file, lay evidence and generally accepted medical principles, the examiner should provide an opinion, with adequate rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder, to include fibrosis and emphysema, had a causal origin in service, to include from exposure to asbestos in service.  A complete rationale for any opinion expressed should be provided in the examiner's report. If the examiner concludes an opinion cannot be offered without resort to speculation, it should be indicated and he or she should explain why an opinion cannot be reached.  In providing this opinion, the examiner must address the prior examiner's rationale statements used to support the unfavorable opinion of the August 2012 VA examination, signed in October 2012.  In particular the examiner must provide an opinion as to whether it is as likely as not in this Veteran's case (50 percent or greater probability), that exposure to asbestos caused or significantly contributed to the onset of pulmonary pathology either by itself or by interacting with cigarette smoking and/or with any post service exposure (including any exposure from post service occupation in carpentry) to result in a lung pathology.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  It must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



